                  IN THE UNITED STATES DISTRICT COURT
                    THE EASTERN DISTRICT OF VIRGINIA

                                 Alexandria Division

UNITED STATES OF AMERICA                )
                                        )     No. 1:19-cr-127
      v.                                )
                                        )
LOURDES TERRAZAS SILES,                 )     Hon. Leonie M. Brinkema
    Defendant.                          )
                                        )     Motions Hr’g: July 5, 2019


           DEFENDANT’S REPLY REGARDING THE BURDEN OF PROOF
            IN SUPPORT OF MOTION TO DISMISS THE INDICTMENT

      The government’s supplemental pleading tellingly abandons its original,

correct position that it bears the burden of proof as to the statute of limitations.

Compare Govt Response, Dkt. No. 23, at 3, with Govt Supp. Response, Dkt. No. 29,

at 2-3. The evidence indicates that the government was aware of Ms. Terrazas Siles’

presence in the United States in 2001, 1 and the government now wrongly seeks to



1The defense flatly rejects the government’s characterization of counsel’s diligence in
discovery. See Govt Supp. Response at 7-11. The government has made eight
productions in this case, six of which post-dated the defense’s Motion to Dismiss,
seven of which contained only one or two documents. Many of the documents were
partially redacted requiring counsel to visit the United States Attorney’s Office
(USAO) after each production to review un-redacted versions. Counsel has
consistently and promptly done so. The government makes this process more onerous
by producing, document-by-document, partially redacted discovery where, often, (a)
the redactions are unnecessary, or (b) the redacted material is irrelevant. For
example, defense counsel traveled to the USAO to review a document wherein the
information redacted was merely a law enforcement agent’s identification number
and an irrelevant hyperlink. Just this week, defense counsel went to the USAO to
review the latest partially redacted document only to learn that the government had
determined most of those redactions were unnecessary. See Govt Second Supp. filing,
Dkt. No. 30 (July 2, 2019).
put that burden on the defense. It cannot. As the government recognized in its

opening response, it bears the burden of proof as to the timely bringing of a criminal

prosecution.

      The Supreme Court has clearly identified who bears the burden of proof on the

statute of limitations:    “When a defendant presses a limitations defense, the

Government then bears the burden of establishing compliance with the statute of

limitations by presenting evidence that the crime was committed within the

limitations period or by establishing an exception to the limitations period.”

Musacchio v. United States, 136 S. Ct. 709, 718 (2016) (emphasis in original) (citing

United States v. Cook, 84 U.S. 168, 179 (1872)). See also United States v. DeLia, 906

F.3d 1212, 1217 (10th Cir. 2018) (same, quoting Musacchio, 136 S.Ct. at 718); United

States v. Martinez, 862 F.3d 223, 235 (2d Cir. 2017) (same, quoting Musacchio, 136

S. Ct. at 718), vacated on other grounds by Rodriguez v. United States, No. 18-5234,

2019 WL 2649795 (U.S. June 28, 2019); United States v. Williams, 683 F. App’x 376,

382 (6th Cir. 2017) (same, quoting Musacchio, 136 S. Ct. at 718); United States v.

Olivas-Perea, 297 F. Supp. 3d 1191, 1206-07 (D.N.M. 2017) (same, applying

Musacchio to 18 U.S.C. § 1326(a) and finding statute of limitations expired). This is

the law in the Fourth Circuit as well, notwithstanding the government’s about-face.

See Govt Response, Dkt. No. 23, at 3 (citing United States v. Wilson, 118 F.3d 228,

236 (4th Cir. 1997) (“The government bears the burden of proving that it began its

prosecution within the statute of limitations period.”)).




                                           2
      In short, while the government has no affirmative burden when the statute of

limitations is not raised, once the issue does arise, the government bears the burden.

This makes sense because “[w]here the facts with regard to an issue lie peculiarly in

the knowledge of a party, that party is best situated to bear the burden of proof.”

Smith v. United States, 568 U.S. 106, 112 (2013). Though the government cited

Smith in support of its contrary argument, the case supports the defense’s position.

Smith queried who bore the burden of proof to show withdrawal from a conspiracy

prior to the statute of limitations expiry—not who bore the burden on the statute of

limitations itself. See id. In resolving that question, the Court made clear that, had

the question been who bore the burden on the statute of limitations, it would be the

government. See id. at 113 (“To be sure, we have held that the Government must

prove the time of the conspiracy offense if a statute-of-limitations defense is raised.”)

(citing Grunewald v. United States, 353 U.S. 391, 396 (1957)).

      The government’s other precedent fares no better. The government leans on

three cases from this Court’s Richmond division, each of which is entirely conclusory

on the relevant issue, and two of which precede Musacchio. See, e.g., Govt Supp.

Response at 2-3 (citing United States v. Merentes-Vargas, No. 3:09-cr-86, 2009 WL

1587291, at *3 (E.D. Va. June 5, 2009)); id. at 2 n.1 (citing additional unreported

Richmond division case law to explain why the Fourth Circuit’s decision in Wilson

should not be deemed controlling). The government asserts that these cases somehow

set a different standard for illegal re-entry prosecutions, see Govt. Supp. Response at

2, but they do no such thing. The cases rotely recite the burden of proof for affirmative




                                           3
defenses (as opposed to the burden for the statute of limitations) and contain no

substantive analysis of the burden specific to the statute of limitations—much less

do they actually parse out a separate standard for the burden in § 1326 cases. 2 See,

e.g., United States v. DeLeon-Ramirez, No. 3:17-cr-89, 2017 WL 5163607, at *5 (E.D.

Va. Nov. 7, 2017) (citing Merentes-Vargas).

      The law is clear. The defense has the obligation to raise a statute of limitations

defense. Ms. Terrazas Siles did so here. Once the defense is raised, the government

must prove that it brought its prosecution within the statute of limitations, which is

appropriate because the government is best suited to show what it knew and when.

Here, the government has produced multiple documents showing, in its words, an

“encounter” with Ms. Terrazas Siles on May 29, 2001. 3         Its best explanation is

speculation. See Govt Response, Dkt. No. 23, Ex. 1 ¶ 7 (“This record appears to be a

historical fingerprint enrollment . . . If there had been an arrest or encounter by INS

on or about May 29, 2001, there would be documents . . . .” (emphasis added)). That

explanation is belied by the documents themselves: The record in question is not

described in the government’s records as a “historical fingerprint enrollment”—


2In turn, these cases rely on a trio of Fourth Circuit precedent that does not address
the burden of proof on statutes of limitations at all. See United States v. Husband,
119 F. App’x 475, 480 (4th Cir. 2005); United States v. Matzkin, 14 F.3d 1014, 1017-
18 (4th Cir. 1994); United States v. Williams, 584 F.2d 296, 299 (4th Cir. 1982).
3 The government recently produced a document defining an “encounter” as a “unique
submission of biometric and associated biographic information sent to [the Office of
Biometric Identity Management]. An Encounter Identification number (EID) is
assigned representing that specific transaction with associated biographic data
(location encountered, date/time, name, document #, gender, etc.).” See Govt Ex. 14,
Dkt. No. 30-1, at 19.



                                          4
though actual historical fingerprint enrollment entries are clearly marked as such.

See Def. Supp. Memo, Dkt. No. 28, at 4; Def. Ex. F. The May 29, 2001 date also

appears in multiple places in the government’s records, see Def. Exs. E & F, whereas

the dates marked as “historical fingerprint data” do not appear elsewhere.

      The government bears the burden here. Its best explanation is speculative and

contrary to the evidence. Under the circumstances, the government has not met its

burden. This Court must dismiss the indictment.

                                             Respectfully submitted,
                                             Lourdes Terrazas Siles

                                             By counsel,

                                             Geremy C. Kamens
                                             Federal Public Defender

                                             /s/ Cadence Mertz
                                             Cadence Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King St, Suite 500
                                             Alexandria, VA 22314
                                             (703) 600-0840 (T)
                                             (703) 600-0880 (F)
                                             Cadence_Mertz@fd.org

                                             /s/ Katherine Maddox Davis
                                             Katherine Maddox Davis
                                             Va. Bar No. 89104
                                             GIBSON, DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue NW
                                             Washington, DC 20036
                                             (202) 955-8587
                                             kdavis@gibsondunn.com
                                             Pro Bono Counsel




                                         5
                            CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, I filed the foregoing notice with the Clerk
of the Court via the CM/ECF system, which will serve true and correct copies on
counsel of record.

                                               /s/ Katherine Maddox Davis
                                               Katherine Maddox Davis
                                               Va. Bar No. 89104
                                               GIBSON, DUNN & CRUTCHER LLP
                                               1050 Connecticut Avenue NW
                                               Washington, DC 20036
                                               (202) 955-8587
                                               kdavis@gibsondunn.com




                                           6
